Citation Nr: 1134484	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2009 rating decisions of the RO.  

The Veteran withdrew his request for hearing before the Board in May 2010.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for a skin condition and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  In May 2010, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claims of service connection for hypertension and alcohol abuse was requested.  

3.  The Veteran is not shown to have manifested complaints or findings of a skin condition in service or for many years thereafter after.  

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of skin symptomatology since service.   

5.  A current skin condition to include atopic dermatitis is not shown to be due to a documented event or incident of the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of service connection for hypertension and alcohol abuse by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in March 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in this letter.  The claim was last readjudicated in an April 2009 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records and post-service VA and private medical records.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes additional treatment records were associated with the claims folder after the April SSOC was issued.  The evidence was duplicative and as such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is deemed to be harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Hypertension & Alcohol Abuse

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn the claims of service connection for hypertension and alcohol abuse.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition.  He has reports having had treatment for a skin condition since service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

After careful consideration of all procurable and assembled data, the Board finds that service connection for  a skin condition is not warranted.  As indicated, the Veteran has not identified an injury, disease, event, or incident of active service to which his claimed skin condition can be linked.  

Consequently, the Board finds it pertinent to note that the service treatment records are wholly devoid of treatment or diagnoses regarding a skin condition, to include the January 1971 separation medical examination.  

Post-service, the Veteran denied having a skin disease in February 1971, just one month after his discharge from active service.  He first complained of a heat rash in July 1990.  He had a papular eruption on his arms and hands.  He complained of itching and indicated it occurred annually, although he did not indicate it began during service.  The Veteran was treated with Caladryl cream.  

In August 1998, the Veteran again had a rash on his arms of a two month duration.  He treated the symptoms with over the counter Calamine lotion.  He was diagnosed with atopic dermatitis.  

The next, and last, complaints of a papular rash on the upper extremities were in September 2000.  Thereafter, he denied having any skin problems, rashes or lesions in September 2005, October 2007 and January 2008.  Acromegaly in September 2008 was attributed to a pituitary mass.

In the instant case, there is no evidence of a skin condition until 1990, some 29 years after the Veteran's discharge from service.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that a skin condition was the result of the Veteran's active service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his skin since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there were no skin complaints or treatment for a rash in service.  Further, the Veteran denied having a skin problem on his separation examination in January 1971, indicating that his medical condition had not changed since his last evaluation.  Moreover, he denied having a skin condition to private health care providers in February 1971, just one month after his discharge from service.  Finally, there were no reported related complaints until 1990.   Thus, the Veteran's statements are inconsistent with any current assertions of his having had chronic or recurrent skin problems since service.  Id.

In fact, there remains a question as to whether the Veteran currently has a skin condition.  As noted, there have been no complaints or treatment since 2000.  

However, even assuming a skin condition was present, as it was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that he has any current skin problems or that the claimed skin condition may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having a skin condition related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

His statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

The appeal of the claim of service connection for hypertension is dismissed.

The appeal of the claim of service connection for alcohol abuse is dismissed.

Service connection for a claimed skin condition is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


